Citation Nr: 0513009	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for lumbar spondylosis, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an increased rating for lumbar 
spondylosis (previously evaluated as fracture L1, L2, L3, 
L4).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The schedular criteria by back disabilities are rated changed 
during the pendency of the veteran's appeal.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (effective September 26, 
2003), to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  As such, the adjudication of the increased rating 
claim for the service-connected lumbar spondylosis must 
include consideration of both the old and the new criteria.  
However, the RO only considered the old rating criteria.  

Therefore, the veteran's claim must be remanded for 
consideration under the new diagnostic criteria.  As the 
United States Court of Appeals for Veterans Claims (Court) 
noted in Massey v. Brown, 7 Vet. App. 204 (1994), rating 
decisions must be based on medical findings that relate to 
the applicable rating criteria.  Although the veteran was 
afforded a VA examination in July 2001, the Board finds that, 
in light of the change in rating criteria, that examination 
was not complete enough for rating purposes.  Accordingly, 
pursuant to Massey, another VA examination should be 
provided.  

The Board notes that it appears that additional evidence was 
associated with the veteran's claims file since the August 
2002 Statement of the Case was issued.  Consequently, the 
case must be readjudicated by the RO with consideration of 
all of the evidence of record.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify any recent medical treatment for 
his low back (both private and VA).  
Attempts should be made to obtain copies 
of all records associated with such 
treatment.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of his lumbar spondylosis.  
The veteran's claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should then conduct a thorough 
examination, and all appropriate tests 
should be accomplished.  In particular, 
the examiner should respond to the 
following:  

a.  What is/are the appropriate 
diagnosis(es) for the veteran's low 
back disorder?  

b.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

c.  Is there any listing of the 
spine?

d.  Is there a positive 
Goldthwaite's sign?

e.  Is there marked limitation of 
forward bending in the standing 
position?

f.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

g.  Is there any abnormal mobility 
on forced motion?

h.  Is there narrowing or 
irregularity of the joint space?

i.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

j.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time?

4.  Upon completion of the above, the 
claim for entitlement to an increased 
rating for lumbar spondylosis should be 
re-adjudicated.  This should include 
applying the most favorable Diagnostic 
Code pertaining to the lumbosacral spine 
under both the old and new diagnostic 
criteria.  If the matter is not resolved 
to the satisfaction of the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  
Thereafter, the case should be returned to the Board, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


